Citation Nr: 1450641	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  11-12 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

1.  Entitlement to an effective date earlier than January 30, 2009, for a rating of 70 percent for posttraumatic stress disorder (PTSD) with somatoform disorder.  

2.  Entitlement to an effective date earlier than January 30, 2009, for a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  


FINDING OF FACT

The Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas and he became unable to secure or follow a substantially gainful occupation as a result of PTSD as of September 20, 2007, the date of the award of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 20, 2007, for the award of a 70 percent rating for PTSD are met. 38 U.S.C.A. §§ 5107(b), 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3. 3.400,  (2014).

2.  The criteria for an effective date of September 20, 2007, for the award of a TDIU are met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.400, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran maintains that the 70 percent rating assigned for his PTSD and TDIU should have been awarded effective from September 20, 2007, the date of his award of service connection for PTSD.  As explained below, the Board agrees.

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).

A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a).  If there is only one service-connected disability, it must be rated at 60 percent or more; whereas if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more. 

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o). A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).

Generally, the effective date of an award of increased compensation 'shall not be earlier than the date of receipt of the application thereof.' 38 U.S.C.A. § 5110(a). This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

Here, the Veteran submitted a claim for service connection for PTSD on September 20, 2007.  Additionally, the evidence of record suggested unemployability due to PTSD.  Thus, a TDIU claim is considered to have been raised by the record at the same time the Veteran's claim for PTSD is deemed to have been received.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In July 2008, the RO awarded service connection for PTSD with a somatoform disorder and assigned an initial 30 percent rating, effective from September 20, 2007.  A 50 percent rating was thereafter assigned in an April 2009 rating decision, effective from September 4, 2008.  This 50 percent rating was confirmed in August 2009, October 2009, and December 2009 rating decisions.  In February 2010 and March 2010 rating decisions, respectively, the RO awarded a 70 percent rating for PTSD and a TDIU, effective from November 19, 2009.  Finally, in November 2013 the RO assigned an earlier effective date of January 30, 2009 for the 70 percent rating for PTSD and the TDIU.  

In reviewing the evidence of record, the Board notes that the Veteran submitted new and material evidence within one year of the July 2008, April 2009, August 2009, October 2009, and December 2009 rating decisions, which prompted the numerous readjudications.  Thus, those rating decisions did not become final and from receipt of the initiating September 20, 2007, claim, the claim for a higher, initial rating has remained open and pending.  See 38 C.F.R. § 3.156(b) (2014).  

In addition, upon review of the entirety of the evidence, the Board finds that the criteria for the assignment of a 70 percent rating for PTSD and entitlement to a TDIU were met as of September 20, 2007, the effective date of the award of service connection for PTSD.  In particular, on VA examination in May 2008 the examiner noted that the Veteran's psychiatric symptoms and behaviors caused severe social and interpersonal dysfunction.  He was unemployed at that time and had been fired from numerous jobs.  A July 2008 VA examiner assigned a Global Assessment of Functioning (GAF) scale score of 42 for the somatoform disorder and of 58 for the PTSD.  Thus, the Board finds that the Veteran is entitled to an effective date of September 20, 2007 for a 70 percent rating for PTSD and a TDIU.  See 38 C.F.R. § 3.102.  This represents a full grant of the benefit sought on appeal by the Veteran.


ORDER

Subject to the law and regulations governing payment of monetary benefits, an effective date of September 20, 2007, for the award of a rating of 70 percent for PTSD with somatoform disorder is granted.

Subject to the law and regulations governing payment of monetary benefits, an effective date of September 20, 2007, for the award of a TDIU is granted.



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




